DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on August 11, 2022.  Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20 & 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on August 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,736,391 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger in view of (U.S. Patent Number 7,160,028 B1) to Linday, (U.S. Patent Number RE30138) to Cowen, III., and (U.S. Patent Number 5,105,919) to Bomes et al. 
Regarding claim 1, Droeger discloses the outer shell (See Figure 1) comprising the first panel, the second panel, the top wall, the bottom wall (26), the first sidewall (12), the second sidewall (13), and the closure (14) configured to move from the open position to the closed position, the closure (14) extending along the length of the bag (11) and being located in the top wall (See Figure 1);
the pair of secured straps (16 & 17) positioned on the first sidewall (12) and the second sidewall (13);
the plurality of loop sets (i.e. Front Left & Right (23) & Rear Left & Right (23) in Figure 1) wherein the first set of loops (i.e. Front Left & Right (23) in Figure 1) are positioned on the first sidewall (12) and the second sidewall (13) and the second set of loops (i.e. Rear Left & Right (23) in Figure 1) positioned on the first sidewall (12) and the second sidewall (13) (See Figure 1); 
the first loop opening (i.e. Gap Opening Space of (23) in Figure 1), wherein the first loop opening (i.e. Gap Opening Space of (23) in Figure 1) positioned parallel to at least the portion of the closure (14) (See Figure 1).
However, Droeger lacks and does not explicitly disclose the pair of releasably secured straps.
Linday teaches the pair of releasably secured straps (20 & 21) (i.e. via (24 & 24’) or {(92/94) & 92’/94’)} in Figures 1, 5, 33 & 34).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of releasably secured straps as taught by Linday with the bag of Droeger in order to provide quick detachment to allow reconfiguration carrying positions.
However, Droeger lacks and does not disclose the second loop opening, wherein the second loop opening is positioned perpendicular to at least a portion of the closure.
Cowen, III teaches the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7), wherein the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7) is positioned perpendicular to at least a portion of the closure (28), and wherein the first loop opening (i.e. Gap Opening Space of (37 & 38) is positioned above and proximate the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make to make the second loop opening, wherein the second loop opening positioned perpendicular to at least a portion of the closure, and wherein the first loop opening is positioned above and proximate the second loop opening as taught by Cowen, III with the bag of Droeger in order to desireably fit the strap relatively snugly, enabling the strap to be drawn through the loops to form shoulder encircling portions (See Column 5, lines 41 – 43).
However, Droeger lacks and does not disclose the first handle positioned on the first panel; and the second handle positioned on the second panel; wherein the closure is positioned between the first handle and the second handle, and wherein an opening of the first and second handle is positioned perpendicular to at least a portion of the closure.
Bomes et al., teaches the first handle (i.e. Left (80) in Figures 3, 4, 5 & 6) positioned on the first panel (20); and the second handle (i.e. Right (80) in Figures 3, 4, 5 & 6) positioned on the second panel (24); wherein the closure (38 & 40) is positioned between the first handle (i.e. Left (80) in Figures 3, 4, 5 & 6) and the second handle (i.e. Right (80) in Figures 3, 4, 5 & 6), and wherein an opening (i.e. Gap Opening of (80) in Figure 5) of the first and second handle (i.e. Left & Right (80) in Figures 3, 4, 5 & 6) is positioned perpendicular to at least a portion of the closure (38 & 40) (See Column 4, lines 20& 21) (See Figures 1, 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first handle positioned on the first panel; and the second handle positioned on the second panel; wherein the closure is positioned between the first handle and the second handle, and wherein an opening of the first and second handle is positioned perpendicular to at least a portion of the closure as taught by Bomes et al., with the bag of Droeger in order to lift, pull and guide the bag (See Column 4, lines 21 – 24).

Regarding claim 2, Droeger as modified by MacRae et al., discloses the strap further includes the strap adjuster (i.e. Slide Buckle) configured to adjust the length of the strap (See Figure 1).

Regarding claim 4, Droeger as modified by MacRae et al., discloses the pair of straps further include the spring clip (i.e. Distal End Portion of Strap in Figures 1 & 2) configured to be depressed by the user for removal or securement to the sidewall.

Regarding claim 8, Droeger discloses further comprising at least one side handle (24) (See Figure 1).

Regarding claim 14, Droeger discloses the method steps comprising: forming the bag with an outer shell comprises the panel, the panel, the top wall, the bottom wall (26), the first sidewall (12), the second sidewall (13), and the closure (14) configured to move from the open position to the closed position (See Figure 1); 
providing the pair of secured straps (16 & 17) positioned on the first sidewall (12) and the second sidewall (13);
forming the outer shell of the bag (11) with the plurality of loops sets and arranging the first set of loops on the first sidewall and the second sidewall and arranging the second set of loops on the first sidewall and the second sidewall;
forming the first loop opening (i.e. Front Left & Right (23) in Figure 1), wherein the first loop opening (i.e. Gap Opening Space of (23) in Figure 1) is positioned parallel to at least the portion of the closure (14) (See Figure 1).
However, Droeger does not explicitly disclose the method steps of providing the pair of releasably secured straps.
Linday teaches the pair of releasably secured straps (20 & 21) (i.e. via (24 & 24’) or {(92/34) & (92’/94’)} in Figures 1, 5, 33 & 34).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of the pair of releasably secured straps as taught by Linday with the bag of Droeger in order to provide quick detachment to allow reconfiguration carrying positions.
However, Droeger does not explicitly disclose the method steps of forming the second loop opening, wherein the second loop opening is positioned perpendicular to at least the portion the closure, and wherein the first loop opening is positioned directly below the second loop opening.
Cowen, III teaches the method steps of forming the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7), wherein the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7) is positioned perpendicular to at least a portion of the closure (28), and wherein the first loop opening (i.e. Gap Opening Space of (37 & 38) is positioned directly above the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of the second loop opening, wherein the second loop opening positioned perpendicular to at least a portion of the closure, and wherein the first loop opening is positioned directly above and proximate the second loop opening as taught by Cowen, III with the bag of Droeger in order to desireably fit the strap relatively snugly, enabling the strap to be drawn through the loops to form shoulder encircling portions (See Column 5, lines 41 – 43).
However, Droeger lacks and does not explicitly disclose the method steps of the first handle positioned on the first panel; and the second handle positioned on the second panel; wherein the closure is positioned between the first handle and the second handle, and wherein an opening of the first and second handle is positioned perpendicular to at least a portion of the closure.
Bomes et al., teaches the method steps of the first handle (i.e. Left (80) in Figures 3, 4, 5 & 6) positioned on the first panel (20); and the second handle (i.e. Right (80) in Figures 3, 4, 5 & 6) positioned on the second panel (24); wherein the closure (38 & 40) is positioned between the first handle (i.e. Left (80) in Figures 3, 4, 5 & 6) and the second handle (i.e. Right (80) in Figures 3, 4, 5 & 6), and wherein an opening (i.e. Gap Opening of (80) in Figure 5) of the first and second handle (i.e. Left & Right (80) in Figures 3, 4, 5 & 6) is positioned perpendicular to at least a portion of the closure (38 & 40) (See Column 4, lines 20& 21) (See Figures 1, 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of the first handle positioned on the first panel; and the second handle positioned on the second panel; wherein the closure is positioned between the first handle and the second handle, and wherein an opening of the first and second handle is positioned perpendicular to at least a portion of the closure as taught by Bomes et al., with the bag of Droeger in order to lift, pull and guide the bag (See Column 4, lines 21 – 24).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger, (U.S. Patent Number 7,160,028 B1) to Linday, (U.S. Patent Number RE30138) to Cowen, III., and (U.S. Patent Number 5,105,919) to Bomes et al., as applied to claim 1 above, and further in view of U.S. Patent Number 5,377,887) to Garcia.
Regarding claim 3, Droeger as modified by above does not explicitly disclose wherein the top wall is configured to engage the back of the user during use as the backpack.
Garcia teaches wherein the top wall is configured {(i.e. via (20 & 21) in Figures 1 & 3) or via (16 & 17) in Figure 2)} to engage the back of a user during use as the backpack (See Figures 1, 2 & 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the top wall configured to engage the back of the user during use as the backpack as taught by Garcia with the bag of Droeger in order to provide multi-functional carrying configuration.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger, (U.S. Patent Number 7,160,028 B1) to Linday, (U.S. Patent Number RE30138) to Cowen, III., and (U.S. Patent Number 5,105,919) to Bomes et al., as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2013 / 0322786 A1) to Nassanian
Regarding claim 5, Droeger as modified above does not explicitly discloses the bottom wall is more rigid than the top wall.
Nassanian teaches the bottom sidewall (i.e. Leather or Synthetic Leather) is more rigid than the top wall (i.e. Polyester Fabric or Cotton Fabric or Spandex) (See Paragraphs 0011, 0012, 0014, 0015 & 0017).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom wall being more rigid than the top wall as taught by Nassanian with the bag of Droeger in order to enhance and maintain structural integrity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger, (U.S. Patent Number 7,160,028 B1) to Linday, (U.S. Patent Number RE30138) to Cowen, III., (U.S. Patent Number 5,105,919) to Bomes et al., and (U.S. Patent Publication Number 2013 / 0322786 A1) to Nassanian as applied to claim 5 above, and further in view of (U.S. Patent Publication Number 2010 / 0284631 A1) to Lee.
Regarding claim 6, Droeger as modified by above does not disclose the bottom wall and the top wall are formed of TPU nylon.
Lee teaches the bottom wall and the top wall are formed of TPU nylon (See Paragraph 0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom wall and the top wall formed of TPU nylon as taught by Lee with the bag of Droeger in order to enhance product durability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger, (U.S. Patent Number 7,160,028 B1) to Linday, (U.S. Patent Number RE30138) to Cowen, III., (U.S. Patent Number 5,105,919) to Bomes et al., (U.S. Patent Publication Number ) 2013 / 0322786 A1) to Nassanian and (U.S. Patent Publication Number 2010 / 0284631 A1) to Lee as applied to claim 6 above, and further in view of (U.S. Patent Publication Number 2015 / 0078684 A1) to Koesters et al.
Regarding claim 7, Droeger as modified above discloses the bottom wall is secured to the top wall by polymer welding.
Koesters et al., teaches the bottom wall is secured to the top wall by polymer welding (See Claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom wall secured to the top wall by polymer welding as taught by Koesters et al., with the bag of Droeger in order to enhance product durability.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger, (U.S. Patent Number 7,160,028 B1) to Linday, and (U.S. Patent Number RE30138) to Cowen, III., and (U.S. Patent Number 5,105,919) to Bomes et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 10,051,945 B1) to Pomare.
Regarding claim 9, Droeger as modified by above does not explicitly disclose wherein the plurality of loops sets comprise webbing.
Pomare teaches wherein the plurality of loops sets (i.e. Upper & Lower (17B) in Figures 6 & 7) comprise webbing (See Claim 2, Column 9, line 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of loops sets comprise webbing as taught by Pomare with the bag of Droeger Garcia in order to enhance flexibility and durability.

Claims 10, 11, 12, 13, 15, 16, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger, (U.S. Patent Number 7,160,028 B1) to Linday, and (U.S. Patent Number RE30138) to Cowen, III., and (U.S. Patent Number 5,105,919) to Bomes et al., as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2014 / 0254956 A1 to Buell et al. 
Regarding claim 10, Droeger as modified by above does not explicitly disclose the outer shell is configured to form the water-resistant compartment for receiving contents in the bag.
Buell et al., teaches the outer shell is configured to form the water-resistant compartment for receiving contents in the bag (10) (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the outer shell configured to form the water-resistant compartment for receiving contents in the bag as taught by Buell et al., with the bag of Droeger in order to protect stored personal items from potential inclement weather conditions and / or recreational environments.

Regarding claim 11, Droeger as modified by Buell et al., discloses the closure (20) is the waterproof zipper assembly (22A & 22B).

Regarding claim 12, Droeger as modified by Buell et al., discloses the closure (20) forms the barrier to prevent liquid contents form either entering or exiting the bag (10).

Regarding claim 13, Droeger as modified by Buell, III discloses the bag (10) is configured to be submersible under water while keeping the contents in the bag substantially dry (See Paragraphs 0002, 003, 0006, 0008 & 0036).

Regarding claim 15, Droeger as modified by Buell et al., teaches the method steps of the outer shell is configured to form the water-resistant compartment for receiving contents in the bag (10) (See Abstract).

Regarding claim 16, Droeger as modified by Buell et al., discloses the method steps of the closure (20) is the waterproof zipper assembly (22A & 22B).

Regarding claim 17, Droeger as modified by Buell et al., discloses the method steps of the closure (20) forms the barrier to prevent liquid contents form either entering or exiting the bag (10).

Regarding claim 18, Droeger as modified by Buell, III discloses the method steps of the bag (10) is configured to be submersible under water while keeping the contents in the bag substantially dry.

Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger in view of (U.S. Patent Publication Number 2014 / 0254956 A1 to Buell et al., (U.S. Patent Number RE30138) to Cowen, III., and (U.S. Patent Number 5,105,919) to Bomes et al.
Regarding claim 20, Droeger discloses the outer shell (See Figure 1) comprising the first panel, the second panel, the top wall, the bottom wall (26), the first sidewall (12), the second sidewall (13), and the closure (14) configured to move from the open position to the closed position, the closure (14) extending along the length of the bag (11) and being located in the top wall (See Figure 1); 
the plurality of loop sets (i.e. Front Left & Right (23) & Rear Left & Right (23) in Figure 1), wherein the first set of loops (i.e. Front Left & Right (23) in Figure 1) are positioned on the first sidewall (12) and the second sidewall (13) and the second set of loops (i.e. Rear Left & Right (23) in Figure 1) positioned on the first sidewall (12) and the second sidewall (13) (See Figure 1); 
the first loop opening (i.e. Gap Opening Space of (23) in Figure 1), wherein the first loop opening (i.e. Gap Opening Space of (23) in Figure 1) positioned parallel to at least the portion of the closure (14) (See Figure 1).
However, Droeger does not disclose wherein the closure forms the barrier to prevent liquid contents from either entering or exiting the bag.
Buell et al., teaches the closure (20, 22A & 22B) forms the barrier to prevent liquid contents from either entering or exiting the bag (10) (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the closure forms the barrier to prevent liquid contents from either entering or exiting the bag as taught by Buell et al., with the bag of Droeger in order to protect stored personal items from potential inclement weather conditions and / or recreational environments.
However, Droeger does not disclose the second loop opening, wherein the second loop opening is positioned perpendicular to at least a portion of the closure.
Cowen, III teaches the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7), wherein the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7) is positioned perpendicular to at least a portion of the closure (28), and wherein the first loop opening (i.e. Gap Opening Space of (37 & 38) is positioned linearly above the second loop opening (i.e. Strap Loop Gap Opening Space w/ (39) in Figures 3 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make to make the second loop opening, wherein the second loop opening positioned perpendicular to at least a portion of the closure, and wherein the first loop opening is positioned linearly above the second loop opening as taught by Cowen, III with the bag of Droeger in order to desireably fit the strap relatively snugly, enabling the strap to be drawn through the loops to form shoulder encircling portions (See Column 5, lines 41 – 43).
However, Droeger as modified by Cowen, III does not explicitly disclose wherein the first loop opening is positioned linearly below the second loop opening
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first loop opening positioned linearly below the second loop opening, since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
However, Droeger lacks and does not disclose the first handle positioned on the first panel; and the second handle positioned on the second panel; wherein the closure is positioned between the first handle and the second handle, and wherein an opening of the first and second handle is positioned perpendicular to at least a portion of the closure.
Bomes et al., teaches the first handle (i.e. Left (80) in Figures 3, 4, 5 & 6) positioned on the first panel (20); and the second handle (i.e. Right (80) in Figures 3, 4, 5 & 6) positioned on the second panel (24); wherein the closure (38 & 40) is positioned between the first handle (i.e. Left (80) in Figures 3, 4, 5 & 6) and the second handle (i.e. Right (80) in Figures 3, 4, 5 & 6), and wherein an opening (i.e. Gap Opening of (80) in Figure 5) of the first and second handle (i.e. Left & Right (80) in Figures 3, 4, 5 & 6) is positioned perpendicular to at least a portion of the closure (38 & 40) (See Column 4, lines 20& 21) (See Figures 1, 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first handle positioned on the first panel; and the second handle positioned on the second panel; wherein the closure is positioned between the first handle and the second handle, and wherein an opening of the first and second handle is positioned perpendicular to at least a portion of the closure as taught by Bomes et al., with the bag of Droeger in order to lift, pull and guide the bag (See Column 4, lines 21 – 24).

Regarding claim 21, Droeger as modified by Buell et al., discloses the closure (20, 22A & 22B) forms the barrier to prevent liquid contents from either entering or exiting the bag (10) (See Abstract).

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 3,802,613) to Droeger in view of (U.S. Patent Publication Number 2014 / 0254956 A1 to Buell et al., (U.S. Patent Number RE30138) to Cowen, III., and (U.S. Patent Number 5,105,919) to Bomes et al., as applied to claim 20 above, and further in view of (U.S. Patent Number 10,384,855 B2) to Seider et al.
Regarding claim 22, Droeger as modified by above lacks and does not explicitly disclose the bottom wall comprises the compression molded material, the foam structural layer, and the outer layer.
Seiders et al., teaches the bottom wall comprises the compression molded material (3501B4) (See Column 24, lines 42 & 43), the foam structural layer (i.e. NBR/PVC Form Blend of Insulation Layer 3502B2 in Figure 29A) (See Column 21, lines 13 – 17), and the outer layer (See Figure 29A).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom wall comprises the compression molded material, the foam structural layer, and the outer layer as taught by Seiders et al., with bag of Droeger in order to provide padding and insulation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 18, 20, 21 & 22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/           Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734